



COURT OF APPEAL FOR ONTARIO

CITATION:
Schutzman (Re), 2013 ONCA 48

DATE: 20130129

DOCKET: C55775

Rosenberg, Epstein and Lauwers JJ.A.

IN THE MATTER OF: SCOTT J. SCHUTZMAN a.k.a. PROFESSOR
    STARSON

AN APPEAL UNDER PART XX.1 OF THE
CODE

Professor Starson, appearing in person

Anita Szigeti,
amicus curaie


Avene Derwa, for the Crown

Janice Blackburn, for the person in charge of the Centre
    for Addiction and Mental Health

Heard: January 22, 2013

On appeal against the disposition of the Ontario Review
    Board dated, June 17, 2012.

ENDORSEMENT

[1]

Professor Starson appeals the June 17, 2012 disposition of the Ontario
    Review Board in which the Board, rather than granting the appellant the
    absolute discharge he sought, granted a conditional discharge on terms that
    included reporting to the person in charge of the Centre for Addiction and
    Mental Health once a week.

[2]

The appellant has been detained in various mental health facilities
    since November 1998 when he was found not criminally responsible for two counts
    of threatening death.

[3]

While exceptionally gifted in physics, Professor Starson unfortunately
    suffers from a condition identified as schizoaffective disorder.  At this point
    his symptoms, which include extremely intimidating behaviour, are controlled by
    anti-psychotic medication.

[4]

The appellant, supported by
amicus
, argues before this court as
    he did before the Board, that the evidence does not support a finding that he
    poses a significant threat to public safety per
Winko v. BC (Forensic
    Psychiatric Institute)
, (1999) 135 C.C.C (3d) 129 (SCC) per McLachlin J.
    at p.  163, para 61, and therefore the Board erred in not ordering an absolute
    discharge.

[5]

In our view, based on the circumstances at the time of the hearing, the
    Board reasonably concluded that the appellant remains a significant threat to
    the safety of the public.  The Board relied on the expert medical evidence of
    Dr.  Mark Pearce, who is Professor Starsons long-time psychiatrist, and on the
    historical evidence referred to by Dr. Pearce and laid out in the medical
    history. The evidence was overwhelming that if he were to be unsupervised, the
    appellant would immediately stop all medication; this, in fact, was his own
    evidence.  The Board found that without his medication the appellant would
    quickly decompensate and become delusional, and would soon engage in
    threatening behaviour that would create a significant risk of harm to members
    of the public.

[6]

After balancing the goals of public safety with fair treatment of the
    appellant, the Board also reasonably concluded that a discharge with conditions
    that would ensure that his condition is regularly monitored and that he takes
    his medication, was the "least onerous and least restrictive"
    disposition available.

[7]

The Boards conclusions are owed considerable deference:
R. v. Owen,

(2003) 174 C.C.C. (3d) 1 (SCC).  Given that the Board made no error of law
    and that its findings were supported by the evidence, there is no basis to
    interfere.

[8]

The appeal is therefore dismissed.

M. Rosenberg J.A.

Gloria
    Epstein J.A.

P.
    Lauwers J.A.


